Judgment unanimously affirmed. Memorandum: Although defense counsel was not provided with a complete criminal history of a jailmate of defendant who testified for the People, that failure does not appear to be attributable to any bad faith on the part of the prosecutor and, inasmuch as the witness admitted an extensive life of crime, it is unlikely that the jury would have found him less credible if it had been informed of the full extent of his criminal background. Indeed, the jury’s verdict of manslaughter in the second degree indicates that it did not give full credence to his testimony which, if believed, would have established that defendant intended to kill his victim. Any error, therefore, is harmless. (Appeal from judgment of Supreme Court, Monroe County, Pine, J.—manslaughter, second degree, and attempted murder, second degree.) Present—Callahan, J. P., Denman, Boomer, Green and Schnepp, JJ.